DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8, 12-15, 18, 21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2008-198637A, translation attached).  Tanaka teaches a laser system (Fig. 1) comprising a source laser (1) and a cladding light stripper (CLS) system (Fig. 5) and method of splicing two multi-clad fibers, comprising:
a first multi-clad fiber (21) coupled to the laser (1) providing a first length of fiber having a first inner cladding (26), the first cladding (26) including a first outer diameter (see Fig. 5);
a second multi-clad fiber (23) providing a second length of fiber having a second inner cladding (28), the second cladding (28) including a second outer diameter that is different from the first outer diameter (see Fig. 5);
a splice (20) coupling the first length of fiber (21) on a first side of the splice (20), to the second length of fiber (23) on a second side of the splice (20), in which the splice (20) establishes a stepdown cladding (21a) having a glass-air interface between the first outer diameter and the second outer diameter (Fig. 5), in which the glass-air interface is configured to direct cladding light away from the splice (page 5 of translation, paragraphs starting with “On the other hand” and the next paragraph staring with “Fig. 5”);
wherein the first multi-clad fiber (21) comprises a first core (25) of a first core diameter; the second multi-clad fiber (23) comprises a second core (27) of a second core diameter; and the first and second core diameters are the same (Fig. 5);
wherein the first cladding (26) includes a first inner diameter; the second cladding (28) includes a second inner diameter; and the first and second and inner diameters are the same (see Fig. 5);
wherein the first multi-clad fiber (21) is a first double clad fiber (claddings 22, 26) and the second multi-clad fiber (23) is a second double clad fiber (claddings 24, 28);
further comprising a CLS (24a) along the second length of multi-clad fiber (23), the second CLS (24a) configured to receive at least a portion of the cladding light (page 5 of the translation, paragraph starting with “The coating 24a”);
further comprising a CLS (at the splice) having one or more materials or structures (near 20) that comprise a cladding (26) surrounding a core (25), the cladding (26) exposing and surrounded by free space (see Fig. 5, the area wherein the outer cladding 22 is removed), within the first length of multi-clad fiber (21) and within the second length of multi-clad fiber (24 of 23 that guides cladding light out of the length of fiber), the one or more materials or structures operable to remove cladding light out of the first and second lengths of multi-clad fiber (page 5 of the translation, paragraph staring with Fig. 5 and the next three paragraphs); and
wherein the first length of multi-clad fiber (21) is between the splice (20) and a laser (1), and the second length of multi-clad fiber (23) is between the splice (20) and a delivery fiber (5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 1 and 12 above, and further in view of Taya (US 9,136,663 B2).
Tanaka teaches the optical fiber system previously discussed.
Tanaka does not teach expressly the second length of fiber ends at a signal combiner or a housing containing the CLC and splice with the fibers exiting the housing.
Taya teaches a laser optical fiber system and method of the same (1, Figs. 1-7), comprising: a source laser (16); a first double (14b1, 14b2) multi-clad fiber (14) coupled to the laser (16) comprising a cladding (14b1) of a first diameter surrounding a core (14a) of a second diameter; a second double (15b, 15c) multi-clad fiber (15) coupled to the first multi-clad fiber (14) through a splice (P5) therebetween, wherein the second multi-clad fiber (15) comprises a cladding (15b) of a third diameter surrounding a core (15a) of a fourth diameter and the first and third diameters (of 14b1 and 15b) are different (change in diameter of an inner cladding layers) (see Fig. 4), and
one or more cladding light strippers (CLS) (18, 19), wherein the one or more CLS comprise a first length of fiber (portion of 14 within 18, see Fig. 5) on a first side (left) of the splice (P5) between the splice (P5) and a laser (16), and a second length of fiber (portion of 15 within 19, see Fig. 6) on a second side (right) of the splice (P5) between the splice (P5) and a delivery fiber/signal combiner (portion of 15 outside and right of 19, which guides the combined cladding/core modes – thus making it a “signal combiner”);
wherein the splice (P5) is at an end of the second length of fiber (portion of 15 within 19, see Fig. 6); wherein the CLS include a first CLS (18) comprising the first length of fiber (portion of 14 within 18, see Fig. 5), a second CLS (19) comprising the second length of fiber (portion of 15 within 19, see Fig. 6) and wherein an intermediate length of the first fiber (14) is on the first side (left) of the splice (P5) between the CLSs (18, 19) and the splice (P5) is at an end of the second length (portion of 15 within 19, see Fig. 6) of fiber (see Fig. 1);
wherein the CLSs (18, 19) comprise one or more cladding structures (18b, 18b; high refractive index resin, C8 L40-63) within the first length of multi-clad fiber (portion of 14 within 18, see Fig. 5) and within the second length of multi-clad fiber (portion of 15 within 19, see Fig. 6), the one or more structures (18b, 19b) operable to remove, by guiding, cladding light out of the first and second lengths of multi- clad fiber (C8 L40-63, C9 L8-21);
further comprising a housing (18a, 19a) to contain the one or more CLS (18, 19) and the splice (P5), wherein the first and the second lengths of multi-clad fiber exit the housing (see Figs. 2, 6); and 
forming the first and second CLSs (18, 19) by: exposing an inner cladding layer (14b2, 15b) by removing an outer cladding layer (14b3, 15c) surrounding the inner cladding layer (14b2, 15b) along the first length and along the second length (see Fig. 4); and applying one or more materials (18b, 19b) over the inner cladding layer (14b2, 15b) (Figs. 5-6), operable to remove cladding light (C8 L40-63, C9 L8-21).
Tanaka and Taya are analogous art because they are from the same field of endeavor, optical fiber splices.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the end the second fiber of Tanaka to end at a combiner for a bi-directional system as taught by Taya and to using a housing as taught by Taya.
The motivation for doing so would have been to increase the bandwidth of the system by making it bidirectional and to protect the components by housing them in an enclosure.

Claims 2, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try having a different diameter cores in the fiber system taught by Tanaka, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Tanaka teaches splicing a single mode fiber with  a gain fiber.  One of ordinary skill the art would recognize that gain fibers can have single mode sized cores or few or multi-mode core sizes depending on the system’s needs.  One of ordinary skill in the art would expect a core size mismatch to succeed since excess light is already coupled outside the system at the step down interface, so a mismatch core at worst would only add additional light stripped at the interface.  Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a laser output of at least 3KW, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  A 3KW or greater source laser for an optical transmission system like the one taught by Tanaka would have been identifiable and successful to one of ordinary skill in the art since this is within standard ranges in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883